DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and claims 31 – 36 in the reply filed on 07/05/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 31/II.6 – 8, the recitation of “simulating … an optimized implant site for said dental implant as a function of implant parameters associated with said dental implant and of first parameters associated with said optimized implant site” makes the claim unclear and vague, as for not specifying if the implant site is an imaginary / virtual implant site or based on a scan of a patient, what kind of function is between the parameters, how the implant parameters being associated with the dental implant and how the first parameters being associated with the optimized implant site, clarification is requested.
For the sake of examination, the preceding limitation is best understood as “simulating … an optimized implant site … based on correlating determined parameters of the dental implant and determined first parameters of the optimized implant site, and simulating … the implant site based on a CT scan of a maxillary bone”.
In claim 31/II.9 – 11, the recitation of “calculating a plurality of optimal implant as a function of comparing between at least the first parameters and representative parameters of existing dental implant” makes the claim unclear and vague, as for not specifying the correlation between the plurality of optimal dental implants and the preceding dental implant, and the existing dental implant is existing where, and how the plurality of optimal implants being calculated, clarification is requested.
For the sake of examination, the preceding limitation is best understood as referring to calculating parameters of a plurality of optimal dental implants by comparing at least the first parameters with representative parameters of dental implants existing virtually / mentally.
In claim 31/II.11 – 13, the recitation of “the rating is indicative of the optimized implant site’s complying with predefined reference threshold of the first representative parameters” makes the claim unclear and vague, as for not specifying if the rating should exceed, meet  or below the threshold, clarification is requested.
For the sake of examination, the preceding limitation is best understood as requiring the rating to be related to the threshold.
In claim 31/II.14 – 21, the recitation of “calculating first deviations …of said usable implant; calculating second deviations … of not selected usable implants … calculating real time optimized parameters of said optimized implant site as a combined function of said first deviations and said second deviations.”, makes the claim unclear and vague, as for not specifying how the first and second deviations being calculated, and what combined function between deviations of selected as usable and selected as not usable implant can result in calculating real optimized parameter, clarification is requested.
For the sake of examination, the preceding recitation is best understood as requiring to calculate deviations and correlate deviations mentally / virtually.
Claim 31 recites the limitation " the first representative".  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the original simulation" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
In claim 32, the recitation of “overlapping said optimized implant site as defined by said calculating … with said optimized implant site as simulated by said simulating  … to thereby obtain an overlapping between the original simulation and an actual post-production reconstruction of the dental implant” makes the claim unclear and vague, as not specifying how overlapping implant sites being performed and how overlapping implant sites result in obtaining overlapping between original simulation and actual post production reconstruction of the dental implant, what “original simulation” refers to, and which dental implant is being referred to since the independent claim refers to more than one dental implant, clarification is requested.
For the sake of examination, claim 32 is understood as referring to that overlapping the optimized implant sites results in obtaining differences between the sites.
Claims 34 and 35 recite the limitation "the value", “the values” and “the average value”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation " said overall rating value" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 and 33 – 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glor et al. (US Pub. 2012/0239364 A1).
Claim 31, Glor discloses a method for monitoring and collecting big data collection associated with dental implant availability selection and outcome [abstract, Figs. 1 – 28 and claims 1 – 13], the method comprising: 
graphically simulating, via a computer-implemented graphic simulation [¶13, computer program for providing automated or semi-automated assistance], an anatomy of an envisioned dental prosthesis that is couplable to a dental implant, the dental implant being insertable into a maxillary bone [¶15 and ¶52, generate 3D models of a tooth setup]; 
simulating, based on a computer-implemented graphic mode [¶13, computer program for providing automated or semi-automated assistance], an optimized implant site for said dental implant as a function of implant parameters associated with said dental implant and of first parameters associated with said optimized implant site [¶18 - ¶24 and ¶52, generating 3D models of parts of the jaw, and selecting where implants can or cannot be placed, and determine candidate implant dimensions, positions, orientations and configurations, and obtaining and comparing plans, and virtual implant placement on a computerized jaw model]; 
calculating a plurality of optimal dental implants as a function of comparing between at least the first parameters and representative parameters of existing dental implants as a function of a minimized rating of said optimized implant site [¶91 and claims 10 – 12, obtaining implant plans comprise means for assigning scores to the implant combination in function of the achievable emergence profiles for individual implants], wherein the rating is indicative of the optimized implant site's complying with predefined reference thresholds of the first representative parameters [¶92 and claim 13]; 
selecting a usable implant from said plurality of optimal dental implants [¶17 - ¶18, and claim 3, selecting implant plan]; 
calculating first deviations between said first parameters of said optimized implant site and first parameters of said usable implant [claims 3 – 4, according to one of the implant plans]; 
calculating second deviations between second parameters of at least one plurality of optimal dental implants of said plurality of optimal dental implants not selected as usable implants and said first parameters of said optimized implant site [claims 3 – 4, according to another one of the implant plans, Note: the terms usable and unusable, are understood to refer to first and second implants which are later to be determined if each can be referred to as  selected to be usable or not selected to be usable]; and 
calculating real optimized parameters of said optimized implant site as a combined function of said first deviations and said second deviations [claims 3 – 4, comparing plans implant plans to each other and selecting an implant plan].  
Claims 33 – 36, Glor discloses the limitations of claim 31, as above, and further, Glor discloses (claim 33) wherein calculating real said optimized parameters comprises comparing the first deviations with at least one of the average of said second deviations, the median of said second deviations, or the mode of said second deviations [¶147, ¶169, weighted average value for the different scores can be used to evaluate acceptability of the proposed implant plan]; (claim 34) wherein comparing said first deviations and said average of said second deviations comprises: calculating said average of the second deviations; comparing the value of the calculated average with the values of the first deviations; and calculating the real optimized parameters as a function of the comparison [¶169 and claims 3 – 4, comparing implant plans to each other and selecting an implant plan, wherein weighted average value for the different scores can be used to evaluate acceptability of the proposed implant plan]; (claim 35) wherein comparing said first deviations and said average of said second deviations further comprises: determining whether the value of the calculated average is lower than the first deviations; and if the value of the calculated average is lower than the first deviations, calculating the real optimized parameters by modifying the parameters of the optimized implant site with the average value being added or subtracted [¶169 and claim 13, comparing implant plans to each other and incrementally adjust implant dimensions until the planning score reached a given threshold value]; (claim 36) wherein said first parameters of said optimized implant site include a diameter of an at least partially cylindrical volumetric shape of said optimized implant site, a height of said at least partially cylindrical volumetric shape, and a variable deviation angle, wherein said first representative parameters have variable values as a function of said variable deviation angle and said overall rating value [¶169, Figs. 15  - 17].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glor et al. (US Pub. 2012/0239364 A1) in view of Lopelman et al. (US Pub. 2014/0342302 A1).
Claim 32, Glor discloses the limitations of claim 31, as above. 
Glor discloses does not explicitly disclose overlapping said optimized implant site as defined by said calculating real optimized parameters of said optimized implant site as a combined function of said first deviations and said second deviations, with said optimized implant site as simulated by said simulating, based on said computer- implemented graphic mode, an optimized implant site for said dental implant as a function of implant parameters of said dental implant and first parameters of said optimized implant site, to thereby obtain an overlapping between the original simulation and an actual post- production reconstruction of the dental implant.  
Kopelman teaches an analogous surgical method [abstract] comprising overlapping a real optimized parameters of said implant site with a simulated implant site to detect where material still needs to be removed and/or where too much material has been removed [¶151].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Glor and Kopelman, and overlap the real optimized parameters of said implant sire with the simulated optimized implant site of the method of Glor in view of Kopelman in order to detect at least the materials need to be removed from the implant site [Kopelman, ¶151].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775